Citation Nr: 0302140	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  96-23 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective dated prior to January 2, 1991, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to January 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned an effective date of 
September 6, 1991 for the grant of service connection for 
PTSD.  

The case was remanded by the Board in July 2000.  In January 
2001, the RO assigned an effective date of January 2, 1991 
for the grant of service connection for PTSD.  The veteran 
has continued his appeal.  


FINDINGS OF FACT

1.  VA outpatient treatment records show that the veteran was 
first diagnosed as having PTSD on January 2, 1991.  

2.  The veteran submitted his original claim for service 
connection for PTSD in November 1991.  

3.  In January 2001 the RO assigned an effective date of 
January 2, 1991 for the grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 2, 
1991, for the grant of service-connected for PTSD have not 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156, and 
3.326(a)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and several 
Supplemental Statements of the Case.  In addition, the Board 
remanded the case for development of the evidence in July 
2000.  In October 2002, the RO furnished the veteran with a 
letter that included the provisions of the VCAA.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
received a hearing before the RO in March 1998.  

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence.  As such, more 
specific notice is not indicated.

The veteran first claimed service connection for a 
psychiatric disorder in his original claim for compensation 
benefits in October 1968.  Service connection was denied by 
the RO in a December 1968 rating decision.  The veteran did 
not file a timely appeal this decision and the decision 
became final.  38 U.S.C.A. § 7105.  Service connection for a 
psychiatric disorder was denied by the Board in a June 1972 
decision.  This decision is final.  38 U.S.C.A. § 7104 (West 
1991).  Service connection for a psychiatric disorder was 
most recently in July 1990.  The veteran was again advised of 
the decision and of his appellate rights, but did not file a 
timely appeal and the decision became final. 
38 U.S.C.A. § 7105.  These decisions did not involve a claim 
specifically for PTSD.

Received at the RO on November 15, 1991was the veteran's 
original claim for service connection for PTSD.  This request 
was accompanied by a report of hospitalization at a VA 
facility.  This showed that the veteran had been admitted to 
the hospital on September 6, 1991, for treatment of various 
disabilities, including PTSD.  

Service connection for PTSD granted by the Board in a 
December 1995 decision. Based on a de novo review of the 
record.  In the February 1996 rating decision the RO 
effectuated the grant and assigned an effective date of 
September 6, 1991, that is the subject of this appeal.  

The service medical records show treatment for psychiatric 
complaints, variously diagnosed as acute anxiety reaction, 
acute situational reaction, and gross stress reaction.  The 
post service medical records show that the veteran was 
treated at VA facilities from 1968 to 1990 for various 
disorders, including psychiatric disorders.  The psychiatric 
disorders were variously diagnosed to include an anxiety 
neurosis with depression and schizophrenia.  In 1989 and 1990 
he was treated for schizophrenia and insomnia.  PTSD was not 
diagnosed during this time.  The first clinical evidence of 
PTSD was on January 2, 1991 when the veteran was seen at a VA 
outpatient clinic with a diagnosis of PTSD.  Subsequently he 
has continued to receive treatment for this disorder.

In March 1998 a hearing was held at the RO.  At that time the 
veteran indicated that he was treated during and following 
service for psychiatric problems.  He stated that he filed a 
claim for service connection for a psychiatric disorder based 
on combat shortly after his release from active duty.

A December 2001 statement from the veteran's private 
physician is to the effect that he had seen the veteran for 
PTSD and the diagnosis of PTSD was consistent with the 
diagnosis of acute anxiety reaction noted during service. 


Analysis

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 38 C.F.R. § 3.114(a).  

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. 
Reg. 63604 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

The veteran's physician indicated that the inservice 
diagnosis of an acute anxiety reaction was consistent with 
the diagnosis of PTSD.  However, the medical records 
pertaining to treatment subsequent to April 11, 1980, show no 
diagnosis of PTSD through 1990.  In fact his psychiatric 
symptoms were diagnosed as schizophrenia in 1989 and 1990.  
PTSD was initially diagnosed on January 2, 1991.  Therefore 
the evidence does not show that the veteran satisfied the 
eligibility requirements required for consideration under 38 
C.F.R. § 3.114.

The veteran's claim for service connection for PTSD was 
received in November 1991.  The RO initially accepted a 
report of hospitalization that began on September 6, 1991, 
which first showed a firm diagnosis of PTSD, as an informal 
claim for service connection.  It was then found that the 
veteran had been diagnosed with PTSD in a report of VA 
outpatient treatment that was dated on January 2, 1991, which 
the RO construed as an informal claim.  The effective date 
was; therefore, assigned from that date.  The evidence does 
not provide a basis for an effective date prior to January 2, 
1990, the date of the informal claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  


ORDER



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

